DETAILED ACTION
Claims 1-5, 7-12, and 14-19 are presented for examination. Claims 1, 8, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2022 has been entered.
Response to Arguments
Applicant's remarks filed 29 January 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 9 argues:
As amended, the independent claims now recite the step of replacing the RTL logic with equivalent GL netlist logic to provide hybrid RTL/GL netlist in code through a minimum logic cloud. The minimum logic cloud defines a combinatorial logic which excludes any flip-flops or state elements. The references fail to disclose or suggest at least this claimed element. 
This argument is unpersuasive.
Examiner is interpreting the claim language “state elements” as elements which hold a state – i.e. memory elements or devices.
Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Memory devices as a part of non-optimized gate level netlist is identifying elements not found in the optimized netlist. Corresponding Boolean equations are excluding flip-flops and other memory devices.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:

Claim 15 around the fifth clause recites “provides access to provides access to.” This repetition appears to be typographic error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, I., et al. “Speeding-up Simulation-Based Fault Injection of Complex HDL Models” IEEE 2016 Seventh Latin-American Symposium on Dependable Computing, pp. 51-60 (2016) [herein “Tuzov”] in view of US 2016/0125110 A1 Mariani, et al. [herein “Mariani”] and US patent 7,703,054 B2 Chen, et al. [herein “Chen”].
Claim 1 recites “1. A method to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design to form a minimum logic cloud.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
As discussed below, the optimized hybrid RTL/GL fault injection excludes flip-flops and other memory devices. Therefore it forms a minimum logic cloud. In particular, see discussion of Chen column 6 lines 25-29 below.
comprising: generating a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 1 further recites “mapping functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 1 further recites “identifying a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identifying a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “forming a minimum logic cloud by replacing RTL logic with equivalent GL netlist logic to provide a hybrid RTL/GL netlist through a combination of substituting GL logic directly including the fault node.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 1 further recites “and reducing the GL netlist logic into equivalent Boolean expressions or a truth table that represents and provides access to the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known 
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more fault node locations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 1 further recites “and performing fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 1 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “and wherein the minimum logic cloud defines a combinatorial logic which excludes flip-flops or state elements.” Examiner is interpreting the claim language “state elements” as elements which hold a state – i.e. memory elements.
As cited above, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Memory devices as a part of non-optimized gate level netlist is identifying elements not found in the optimized netlist. Corresponding Boolean equations are excluding flip-flops and other memory devices.
Claim 4 further recites “4. The method of claim 1, wherein the downstream comparison points comprise fan-out nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 5 further recites “5. The method of claim 1, wherein the upstream comparison points comprise fan-in nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 7 further recites “7. The method of claim 1, wherein the RTL logic for the hardware design is implemented using a hardware description language (HDL).” Examiner is interpreting “Verilogic” as typographic error for “Verilog” which is a reference to a hardware description language (HDL).
any HDL supported by the simulator, like VHDL and Verilog in the case of ModelSim.”
Claim 8 recites “8. One or more non-transitory machine-readable media having instructions stored thereon.” Tuzov page 55 left column second paragraph lines 9-10 disclose “different available computing resources: using grid computing facilities or multicore machines.” Grid computing facilities and multicore machines have respective memory or disk storage with software instructions stored thereon.
Claim 8 further recites “that, when executed by a processor to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design to form a minimum logic cloud.” Tuzov page 55 right column first paragraph discloses “virtual processors” and “processor load” which indicates execution by processors.
Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
As discussed below, the optimized hybrid RTL/GL fault injection excludes flip-flops and other memory devices. Therefore it forms a minimum logic cloud. In particular, see discussion of Chen column 6 lines 25-29 below.
Claim 8 further recites “result in: generating a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
mapping functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 8 further recites “identifying a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identifying a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “forming a minimum logic cloud by replacing RTL logic with equivalent GL netlist logic to provide a hybrid RTL/GL netlist in through a combination of substituting GL logic directly including the fault node.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 8 further recites “and reducing the GL netlist logic into equivalent Boolean expressions or a truth table that represents and provides access the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more fault node locations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 8 further recites “and performing fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 8 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “and wherein the minimum logic cloud defines a combinatorial logic which excludes flip-flops or state elements.” Examiner is interpreting the claim language “state elements” as elements which hold a state – i.e. memory elements.
As cited above, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Memory devices as a part of non-optimized gate level netlist is identifying elements not found in the optimized netlist. Corresponding Boolean equations are excluding flip-flops and other memory devices.
Dependent claims 11, 12, and 14 are substantially similar to claims 4, 5, and 7 above and are rejected for the same reasons.
Claim 15 recites “15. A system to form a minimum logic cloud for hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
As discussed below, the optimized hybrid RTL/GL fault injection excludes flip-flops and other memory devices. Therefore it forms a minimum logic cloud. In particular, see discussion of Chen column 6 lines 25-29 below.
Claim 15 further recites “the system comprising: a processor to perform a hybrid RTL/GL fault injection simulation of a hardware design; and a memory coupled to the processor to store the hardware design.” Tuzov page 55 right column first paragraph discloses “virtual processors” and “processor load” which indicates execution by processors.
Tuzov page 55 left column second paragraph lines 9-10 disclose “different available computing resources: using grid computing facilities or multicore machines.” Grid computing facilities and multicore machines have respective memory or disk storage with software instructions stored thereon.
simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
Claim 15 further recites “wherein the processor is to: generate a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 15 further recites “map functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 15 further recites “identify a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identify a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.

But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “form a minimum logic cloud by replacing RTL logic with equivalent GL netlist logic to provide a hybrid RTL/GL netlist in through a combination of substituting GL logic directly including the fault node.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 15 further recites “and reducing the GL netlist logic into equivalent Boolean expressions or a truth table that represents and provides access to provides access to  the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more fault node locations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 15 further recites “and perform fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 15 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated 
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “and wherein the minimum logic cloud defines a combinatorial logic which excludes flip-flops or state elements.” Examiner is interpreting the claim language “state elements” as elements which hold a state – i.e. memory elements.
As cited above, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Memory devices as a part of non-optimized gate level netlist is identifying elements not found in the optimized netlist. Corresponding Boolean equations are excluding flip-flops and other memory devices.
Dependent claims 18-19 are substantially similar to claims 4-5 above and are rejected for the same reasons.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, Mariani, and Chen as applied to claims 1, 8, and 15 above, and further in view of US patent 10,768,227 B2 Pillay, et al. [herein “Pillay”].
Claim 2 further recites “2. The method of claim 1, wherein the said mapping is performed using logic equivalency checking (LEC).” Neither Tuzov nor Mariani nor Chen explicitly disclose logic equivalency checking (LEC); however, in analogous art of electronic design automation tools, Pillay column 5 lines 39-44 teach “these tools accept as inputs design files 161 and macro lists 163, and generate output design files 165 which preferably include testbench (TB) and test cases 167 for error resiliency checks, and SEC/LEC scripts 169 (or LEC scripts 170, in the case of RadioScope tool 108) for formal equivalency checks.” LEC scripts for formal equivalency checks are using logic equivalency checking (LEC).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, Chen, and Pillay. One having ordinary skill in the art would have found motivation to use formal equivalency checking into the system of accurately assessing HDL designs for the advantageous purpose of reduce the time required to simulate designs. See Pillay column 1 lines 43-46. Further motivation to combine if found for the advantageous purpose of performing a coverage analysis of the design. See Pillay column 5 lines 15-25.
Dependent claims 9 and 16 are substantially similar to claim 2 above and are rejected for the same reasons.
Dependent Claims 3, 10, and 17
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, Mariani, and Chen as applied to claims 1, 8, and 15 above, and further in view of US patent 8,122,399 B2 Bowers, et al. [herein “Bowers”].
Claim 3 further recites “3. The method of claim 1, wherein a result of said mapping is stored in a one-to-one (1:1) database or a one-to-many (1:M) database.” From the above list of alternatives the Examiner is selecting “stored in a one-to-one (1:1) database.”

The information on elementary parts EP and their composition can be inserted into informative structures, such as a database with a record for every elementary part EP, containing information on the gates that the input and/or output logic cone comprises and one or more of the extracted parameters discussed above, such as the gate count.
The gate input and logic cones correspond with identified sets of upstream and downstream comparison points corresponding to equivalent netlist logic. This information on the elementary parts is the result of the above discussed said mapping.
But neither Tuzov nor Mariani nor Chen explicitly disclose a one-to-one database; however, in analogous art of designing and manufacturing integrated circuits, Bowers column 15 lines 57-59 teaches “Each netlist in the RTL no-touch gate-level netlist database (element 444) may have a one-to-one correspondence to a corresponding element in the behavioral RTL (element 430).” A database with a one-to-one correspondence is a one-to-one database. Storing the correspondence between gate-level netlist elements and the RTL model is storing the mapping.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, Chen, and Bowers. One having ordinary skill in the art would have found motivation to use a one-to-one mapping into the system of accurately assessing HDL designs for the advantageous purpose of iteratively synthesizing the gate-level model from the RTL behavioral model. See Bowers column 14 line 27 and Bowers column 15 lines 48-65.
Dependent claims 10 and 17 are substantially similar to claim 3 above and are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12 March 2022